 

 

on nr. 5 . " URT
Case 2:20-cr-00015-Z-BR Document 800 Filed 09/21/20 Page 1 of, Je eS OF TEXAS

 

 

 

 

 

 

 

IN THE UNITED STATES DISTRICT COURT FILED
FOR THE NORTHERN DISTRICT OF TEXAB > | men
AMARILLO DIVISION SEP
UNITED STATES OF AMERICA § CLERK, US. DISTRICT COURT
§ By
Plaintiff, § Deputy
§
v. § 2:20-CR-15-Z-BR-(11)
§
RIGOBERTO CUEVAS §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On September 3, 2020, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced
cause. Defendant Rigoberto Cuevas filed no objections to the Report and Recommendation within the
fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant
matters of record in the above referenced cause—including the elements of the offense, Factual
Resume, Plea Agreement, and Plea Agreement Supplement—and thereby determined that the Report
and Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by
the United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of
Defendant Rigoberto Cuevas was knowingly and voluntarily entered; ACCEPTS the guilty plea of
Defendant Rigoberto Cuevas; and ADJUDGES Defendant Rigoberto Cuevas guilty of Count
Seventeen in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B)(vili). Sentence will be imposed in

accordance with the Court’s sentencing scheduling order.

SO ORDERED, September Z} , 2020.

 

MATVHEW J. KACSMARYK
UNIVED STATES DISTRICT JUDGE

 
